IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1242-07 


PHYLLIS GANT GAMBLES, Appellant
 
v.

  
THE STATE OF TEXAS

 

 
ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

FROM THE TENTH COURT OF APPEALS
DENTON COUNTY


Per curiam. KEASLER and HERVEY, JJ., dissent.

ORDER
	The petition for discretionary review violates Rules of Appellate Procedure  68.4(i)
because the original petition does not contain a complete copy of the opinion of the court
of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: June 18, 2008.
Do Not Publish